                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                       CHARLOTTESVILLE DIVISION

CHRISTOPHER MORGAN,

            Plaintiff,

 vs.                                   Civil Action No.: 3:17-cv-00045
                                       Judge Norman K. Moon

ON DECK CAPITAL, INC.,

           Defendant.



CHRISTOPHER MORGAN’S RESPONSE IN OPPOSITION TO ONDECK CAPITAL’S
               MOTION FOR SUMMARY JUDGMENT




                                PLAINTIFF CHRISTOPHER MORGAN

                                Michael B. Hissam (VSB #76843)
                                Ryan McCune Donovan, pro hac vice
                                HISSAM FORMAN DONOVAN RITCHIE PLLC
                                P.O. Box 3983
                                Charleston, WV 25339
                                t: 681-265-3802
                                f: 304-982-8056
                                mhissam@hfdrlaw.com
                                rdonovan@hfdrlaw.com
       Mass telemarketing is a modern scourge. The Telephone Consumer Protection Act can be

a powerful tool for reducing unwanted robocalls, but it involves a constant back-and-forth

between the agencies and individuals who would enforce the Act and the telemarketers who

develop increasingly slippery technology to circumvent it. This case presents one such attempted

evasion.

       The TCPA prohibits the use of an “automatic telephone dialing system” (ATDS) to call a

cellular phone without the call recipient’s consent. The Defendant, OnDeck, uses sophisticated

computer software to make thousands of calls to cellular phones every day, including an

unsolicited call to the Plaintiff, Christopher Morgan. OnDeck’s dialer, made by a company called

Five9, has several “modes,” many of which plainly qualify as ATDS. But OnDeck seeks

summary judgment based on its contention that the particular mode used to call Mr. Morgan was

carefully and intentionally crafted to circumvent the ATDS definition.

       Thankfully, the drafters of the TCPA saw this evasion coming. They prohibited the use of

“systems,” not simply modes. And because they defined an ATDS by reference to its capacity, it

does not matter which mode was used for a particular call. What matters is what the

telemarketer’s “system,” as a whole, can do. On that question, Mr. Morgan has presented

substantial evidence that OnDeck’s Five9 dialing system fits comfortably within the

straightforward ATDS definition: equipment with the present capacity to dial automatically

from a stored list of numbers. For the purposes of this motion, however, it is enough that this

Court cannot conclude otherwise—that OnDeck’s Five9 dialer system is not an ATDS as a

matter of law. At a minimum, the factual disputes concerning the contours of OnDeck’s Five9

dialer system, and whether its internal software “modes” constitute a “system” that satisfies the

statutory definition of an ATDS, cannot be resolved on summary judgment.




                                                 1
       In a recent opinion upholding a TCPA jury verdict, Judge Wilkinson called the Act “a

simple remedial scheme” and described a telemarketer’s crafty arguments as an “attempt to

dismember the TCPA.” Krakauer v. Dish Network, L.L.C., -- F. 3d --, No. 18-1518, 2019 WL

2292196, at *6 (4th Cir. May 30, 2019). This Court should likewise reject OnDeck’s attempted

evasion. Because a reasonable jury could conclude that OnDeck’s dialing system qualifies as an

“automatic telephone dialing system” under the TCPA, OnDeck’s motion should be denied.

                                    I.     BACKGROUND

   A. The call to Mr. Morgan.

       OnDeck is an online lender that offers financing to small businesses. Mr. Morgan is a

Virginia resident who owns a small business named Piedmont Hauling, LLC. On June 19, 2017,

OnDeck used its Five9 dialing system to place an unsolicited telemarketing call to Mr. Morgan’s

cellular telephone. To try to stop OnDeck’s harassment of him and others like him, Mr. Morgan

filed a putative class-action lawsuit alleging that OnDeck’s sales department contacted him in

violation of the TCPA.

       In retaliation, OnDeck criticizes Mr. Morgan as a repeat TCPA litigator, as if that

somehow lessens his standing or forgives OnDeck’s unlawful activity. But as numerous courts

have recognized, consumer advocates like Mr. Morgan are doing exactly what Congress intended

them to do—disincentivizing TCPA violations through private causes of action. See, e.g.,

Universal Underwriters Ins. Co. v. Lou Fusz Auto. Network, Inc., 401 F.3d 876, 881 (8th Cir.

2005) (recognizing that private right of action under TCPA demonstrates Congressional intent to

incentivize aggrieved parties to act as “private attorneys general”); Mey v. Venture Data, LLC,

245 F. Supp. 3d 771, 783 (N.D. W. Va. 2017). More to the point, if Mr. Morgan is a “serial”

TCPA Plaintiff, then OnDeck is something worse: a serial TCPA offender. A search of federal

district court dockets reveals that OnDeck has been named in at least five TCPA suits since


                                                2
2014. See, e.g., Alvord v. OnDeck Capital, Inc., 2:19-cv-177 (D. Utah); Naiman, et al. v. OnDeck

Capital, Inc., 3:18-cv-6638 (N.D. Cal.); Rumbough v. OnDeck Capital, Inc., 6:17-cv-1351 (M.D.

Fla.); Childress v. OnDeck Capital, Inc., 1:17-cv-79 (D.N.M.); Jackson v. OnDeck Capital, Inc.,

1:14-cv-3656 (D. Md.).

    B. The growing problem of illegal telemarketing.

        OnDeck’s unwanted solicitations are part of a growing national trend. “Robocalls and

telemarketing calls are currently the number one source of consumer complaints at the FCC.”1

Indeed, “[t]he FTC receives more complaints about unwanted calls than all other complaints

combined.”2 And the problem is only growing worse: in fiscal year 2017, the FTC received

4,501,967 complaints about automated telemarketing, compared with 3,401,614 in 2016.3 Private

litigation and public enforcement have not kept pace with the problem—both the number of calls

and the number of complaints increase monthly.

        OnDeck’s conduct exemplifies this onslaught of automated calls. Using its Five9 dialing

system, a single OnDeck agent can make up to 300 calls per day—meaning with its 40 sales

agents, OnDeck’s sales team can make up to 12,000 calls in a single shift and 60,000 calls per

week. See Brandon Ellison Dep. at 22, 27; attached as Exhibit A. In fact, OnDeck’s Chief Sales

Officer admitted in an interview that the company had recently improved its sales by using the

“Five9 autodialer,” which allows sales people to make 100 more calls per day.4


        1
          Tom Wheeler, Cutting Off Robocalls (July 22, 2016), https://www.fcc.gov/news-events/blog/
2016/07/22/cutting-robocalls (statement of FCC chairman).
        2
           Staff of the Federal Trade Commission’s Bureau of Consumer Protection, In re Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket No. 02-
278, at 2 (2016).
        3
           Federal Trade Commission, FTC Releases FY 2017 National Do Not Call Registry Data Book and DNC
Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-
not-call-registry-data-book-dnc.
        4
            See Sales Benchmark Index Interview of Paul Rosen, June 22, 2015, available at
https://salesbenchmarkindex.com/insights/case-study-scaling-from-13-million-to-160-million-in-3-years/. In that


                                                        3
    C. The TCPA’s protects; telemarketers evade.

         Faced with growing public criticism of abusive telephone marketing practices, Congress

enacted the TCPA. Among other things, the TCPA prohibits the use of an “automatic telephone

dialing system” to place a telemarketing call to a cellular telephone without the recipient’s

express, written consent. An ATDS is defined as:

         [1] equipment
         [2] which has the capacity
         [3] to store or
         [4] produce telephone numbers to be called, using a random or sequential number
         generator; and
         [5] to dial such numbers.

47 USC § 227(a)(1) (emphasis added). Importantly, because the TCPA defines ATDS by

reference to its “capacity” to perform certain functions, it is irrelevant whether these functions

were actually used for the offending call. In this way, the TCPA remains an effective tool for

preventing unwanted telemarketing even as the telemarketing industry develops new

technologies specifically designed to enable mass unsolicited calls.

         However, as dialing technologies advance, so too do the telemarketer’s creative efforts to

dodge the TCPA’s broad-based prohibitions. For this reason, courts have repeatedly held that the

TCPA is a remedial statute that should be construed broadly to benefit consumers and discourage

attempted evasions by wrongdoers. See Krakauer, --F.3d--, 2019 WL 2292196, at *6.5 Likewise,


interview Mr. Rosen stated: “One of the things that we work real hard as a management team on and this isn’t just
sales, we’re very collaborative with marketing, and with product, with finance, and with credit to find little wins that
we can have. A couple of examples is [sic], we added a Five9 autodialer so our outbound sales people can make
100 more calls per day.” (emphasis added).
         5
           See also, e.g., Daubert v. NRA Grp., L.L.C., 861 F.3d 382, 390 (3d Cir. 2017) (reiterating “that the statute
is remedial in nature and should be construed to benefit consumers”); Van Patten v. Vertical Fitness Grp., 847 F.3d
1037, 1047 (9th Cir. 2017); Ammons v. Ally Financial, Inc., 326 F. Supp. 3d 578 (M.D. Tenn. 2018) (providing that
TCPA “should be liberally construed and should be interpreted (when that is possible) in a manner tending to
discourage attempted evasions by wrongdoers”); Mey v. Venture Data, LLC, 245 F. Supp. 3d 771, 775 (N.D.W. Va.
2017) (same); Mey v. Honeywell Int'l, Inc., 2013 WL 1337295 (S.D.W. Va. Mar. 29, 2013) (same); Legg v. Voice
Media Grp., Inc., 990 F. Supp. 2d 1351, 1354 (S.D. Fla. 2014) (“because the TCPA is a consumer protection statute
that is remedial in nature, it should be construed liberally in favor of consumers”); Hitchman v. Nat'l Enter. Sys.,


                                                           4
the Federal Communications Commission, the agency charged with administering the TCPA, has

noted that it “expected such automated dialing technology to continue to develop and that

Congress had clearly anticipated that the FCC might need to consider changes in technology.” In

Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559,

566 (2008); see also Saunders v. Dyck O'Neal, Inc., 319 F. Supp. 3d 907, 911 (W.D. Mich.

2018) (“Both the FCC and the courts have recognized that the scope of the TCPA naturally

evolves in parallel with telecommunications technology as it evolves.”). Thus, the FCC, the

Fourth Circuit, and courts elsewhere continue to broadly interpret the definition of ATDS so as

to effectuate the intent of the TCPA and its intentionally broad text. These principles must

likewise guide this Court’s application of the TCPA to ensure that the prohibition on autodialers

is not circumvented by telemarketers by employing increasingly sophisticated technologies.

    D. OnDeck’s Five9 dialing system.

        OnDeck’s Five9 dialing system is comprised of integrated computer software and

hardware used to make tens of thousands of calls every day. While OnDeck’s motion focuses on

a single mode used by a single department, the system actually includes a number of different

dialing modes used by several departments, including Sales and Collections. See Tom Nelson

Dep. (OnDeck’s Rule 30(b)(6) representative) at 45-46; attached as Exhibit B. While the Sales

department primarily uses the Five9 dialing system in “TCPA Manual Touch Mode,” Collections

and other departments make use of other modes within the system, including “Power,”




Inc., 2014 WL 912363 (S.D. Fla. Mar. 10, 2014) (providing that TCPA a consumer protection statute that is
remedial in nature and thus should be construed liberally in favor of consumers); see also Scarborough v. Atl. Coast
Line R.R. Co., 178 F.2d 253, 258 (4th Cir.1949) (stating generally that “remedial statutes should be liberally
construed and should be interpreted (when that is possible) in a manner tending to discourage attempted evasions by
wrongdoers.”).


                                                         5
“Progressive,” “Preview,” and “Predictive” dialing modes. See Randy Snyder Dep. at ¶ 42,

attached as Exhibit C.

       At OnDeck’s offices, both Sales and Collections agents are housed in the same

communal workspace. Ex. B at 36-37. Regardless of department, each OnDeck agent is equipped

with nearly identical hardware—a laptop, two monitors, mouse, keyboard, and headset. Id. at

46, 66. Each laptop is loaded with the Five9 dialer software, a program called “Salesforce,” and a

program called the “Five9 Plus Adapter for Salesforce.” Id.

       The Five9 system dials from a list of telephone numbers stored in Salesforce. See Ex. A

at 36, 38-39; Ex. C ¶ 41. Salesforce is OnDeck’s sales account record database. Id. ¶ 35. The

Five9 dialer and Salesforce platform are fully “integrated” through the Five9 Plus Adapter. Id. ¶

39; Ex. B. at 50-51; Five9 Plus Adapter Agent’s Guide at 000061, attached as Exhibit D. The

Five9 dialer is thus dependent upon the Salesforce platform, which provides a common pipeline

of stored telephone numbers regardless of which dialing mode is being used or which department

is making the call. Ex. C. ¶ 41.

       While the Sales and Collections departments use the same Five9 dialer, each department

has a designated Five9 “domain.” Id. ¶¶ 49-52. The domains dictate which dialing modes are

available to the end user. Id. While operating within the Sales domain, agents have access to

more limited dialing modes. Ex. B. at 68-69. On the other hand, if an agent is logged into the

Collections domain, she has access to automated and predictive dialing modes. Id. Multiple

domains can be accessed from the same physical workstation, thereby giving the end user access

to the varying automated dialing modes no matter the department. Ex. C. ¶ 52. And switching

between domains takes no more than 30 seconds—the agent simply signs out of one domain and

into the other. Ex. B at 72-73 (explaining procedure for switching between Sales and Collection




                                                6
domains); Snyder Decl. ¶ 43 (“Any of the dialing mode functions, including the automatic

dialing modes, are accessible by call center agents through the Five9 Adapter software”).

       The relationship between the various aspects of the system can be illustrated as follows:



                                 Five9 Dialer System


                                                                 Collections Domain
                 TCPA Manual Touch Domain
                                                           •   Predictive Dialing Mode
                • Preview Dialing Mode                         (ATDS)
                • Manual Dialing Mode                      •   Power Dialing Mode
                                                               (ATDS)
                                                           •   Progressive Dialing Mode
                                                               (ATDS)
                                                           •   Preview Dialing Mode




                                        Departments Share
                                      Common Equipment and
                                           Workspace:




                                 Integrated Salesforce Lead Pipeline
                           •   stores and provides numbers to Five9 domains
                           •   “The Five9 Plus Adapter for Salesforce integrates
                               the Five9 Cloud Contact Center with your
                               Salesforce.com desktop” - Agent’s Guide for Five9
                               Plus Adapter




       By focusing its arguments solely on the not-so-subtly named “TCPA Manual Touch

Dialing Mode,” OnDeck invites the Court to overlook the automated capabilities of the other

dialing modes available to OnDeck agents. Predictive Dialing Mode, for example, provides for

“the automation of outbound activities and maximizes agent productivity by automatically


                                                    7
detecting and filtering out unreachable numbers, such as those with busy signals, operator

intercepts, and no-answers.” See Five9 Campaign Administrator’s Guide at 47, attached as

Exhibit E. Likewise, Power Dialing Mode uses a “dialing algorithm [which] reserves agents as

they become available for calls and continuously dials at the configured rate, until live persons

are connected with the agents. The dialer automatically detects and filters out unreachable

numbers.” Id. at 50.

      By comparison, the Manual Touch Mode purports to interject minimal human intervention

for the sole purpose of evading TCPA prohibitions. In Manual Touch Mode, Salesforce

automatically picks the agent’s next lead and automatically populates the number into the dialer

system. Def.’s Br. at 8-9. Once the number is automatically populated, the dialer prompts the

agent to re-key the populated number directly below the auto-populated field. Id. The call will

not be initiated unless the phone number is correctly regurgitated by the agent—a redundant

exercise taking less than 5 seconds to complete. Ex. A. at 50-52.

      This trivial exercise has no legitimate purpose. Rather, it is intended to insert just enough

“human intervention” as to thwart the TCPA. This exercise in futility, however, is of no

consequence because, as explained below, a jury must evaluate the present capacity of the Five9

dialer system as a whole rather than some particular dialing mode in isolation. On that point, it

matters not whether one relies on OnDeck’s own testimony, Five9’s own descriptions, or the

Plaintiff’s expert. As explained further below, the conclusion is the same: OnDeck’s Five9

dialing system is an ATDS because it plainly “has the capacity to perform automatic dialing

using stored telephone numbers to be called.” Snyder Decl. ¶¶ 56-57.




                                                 8
                                         II. ARGUMENT
   A. The TCPA regulates dialing “systems,” not dialing “modes,” and all of OnDeck’s
      dialing modes are part of the same Five9 dialing system.

       In its description of the Five9 dialer, OnDeck focuses exclusively on the capabilities of

the dialer’s “Manual Touch Mode.” As the statutory term “automatic telephone dialing system”

dictates, however, the proper analysis requires this Court to analyze the capacity of OnDeck’s

dialing system as a whole, including all its constituent dialing functions.

       The TCPA does not define the word “system.” When a term in a statute is left undefined,

it must be “interpreted as taking the ordinary, contemporary, common meaning.” Johnson v.

Zimmer, 686 F.3d 224, 232 (4th Cir. 2012). Courts “customarily turn to dictionaries for help in

determining whether a word in a statute has a plain or common meaning.” Id. (quoting Nat.

Coalition for Students v. Allen, 152 F.3d 283, 289 (4th Cir. 1998)). Webster’s defines a “system”

as “a regularly interacting or interdependent group of items forming a unified whole.” “System,”

Merriam-Webster.com, https://www.merriam-webster.com/dictionary/system.

       Undefined words must also be interpreted within the context of the statute and consistent

with its overall purpose. Johnson, 686 F.3d at 235 (“[O]ur obligation is to find that interpretation

which can most fairly be said to be imbedded in the statute, in the sense of being most

harmonious with its scheme and the general purposes that Congress manifested.”). Again, the

TCPA is a “remedial statute” that “should be construed to benefit consumers.” Daubert v. NRA

Group, LLC, 861 F.3d 382, 390 (3d Cir. 2017). Adopting a narrow definition of the term

“system” that would allow telemarketers to duck liability by isolating certain compliant modes

and ignoring ones with ATDS characteristics would violate that principle.

       Within this framework, a reasonable jury could easily find that all of OnDeck’s dialing

“modes” are part of the same Five9 dialing “system”—that is, that the Power, Progressive,



                                                 9
Predictive, and Preview Modes used by the Collections department, as well as the “TCPA

Manual Touch Mode” used by the Sales department to call Mr. Morgan, make up “a regularly

interacting or interdependent group of items forming a unified whole.”

          Substantial evidence would support that conclusion. See supra, Pt. I.B. Regardless of the

dialing mode in use at any given time, OnDeck’s agents make calls from the same room, using

the same hardware. Every agent’s computer also has the same software. Though OnDeck makes

much of the fact that each dialing mode resides on a separate “domain,” every Five9 domain is

dependent on the Salesforce lead pipeline and, critically, “integrated” into the overall system by

the Five9 Plus Adapter for Salesforce. Likewise, OnDeck’s misplaced reliance on the fact that

each domain requires a separate log-in and password is undercut by the testimony of an OnDeck

employee that it takes less than thirty seconds to log out of one mode and into another.

Moreover, Five9 itself refers to all of the various dialing modes as part of a single “Five9 Virtual

Contact Center.” Ex. E.

          A jury’s conclusion that OnDeck’s multiple dialing modes comprise a single system

would also be supported by reliable expert testimony. According to Mr. Snyder: “The [Manual

Touch Mode] dialing function is just that—a software dialing function, along with the other

dialing mode software functions: predictive, power, progressive, and preview mode software

functions. A dialing ‘mode’ is simply a software function within the overall dialing system

equipment.” Ex. C. ¶ 46 (emphasis added). Mr. Snyder’s conclusion in that regard is based on his

extensive experience with telemarketing equipment and his specific findings that, among other

things:

                     •   OnDeck’s Salesforce account record database is “inextricably
                         integrated with the Five9 dialing system” via the Five9 Adapter
                         software, “regardless of the dialing mode used, id. ¶¶ 39, 40, 48;




                                                  10
                      •    Indeed, “the Five9 dialing system is not accessible without using
                           Salesforce via the Five9 Adapter,” id. ¶ 41;

                      •    The various software functions within the Five9 dialing system
                           share the same physical hardware, id. ¶ 47;

                      •    The separate “domains” housing different dialing modes are
                           merely fictional barriers, because they are all “part of a the single,
                           cloud-based system and network infrastructure,” id. ¶ 51; and, as
                           evidence of that false distinction,

                      •    The multiple domains and modes of the Five9 dialing system can
                           be accessed using different login credentials from the same
                           physical workstation and user interface software, id. ¶ 52.

         OnDeck’s motion for summary judgment does not even address the other dialing modes

that make up its Five9 dialing system. In its reply, OnDeck will probably advocate for a

definition of the term “system” that would allow the Court to analyze the Manual Touch Mode in

isolation. Other courts, however, have rejected similar ploys to “circumvent the TCPA’s

prohibitions simply by disaggregating the functions of an automatic dialer into nominally

separate, but functionally complimentary systems.” Heard v. Nationstar Mortg. LLC, No. 2:16-

CV-00694-MHH, 2018 WL 4028116, at *6 (N.D. Ala. Aug. 23, 2018); see also Griffith v.

Consumer Portfolio Serv., Inc., 838 F. Supp. 2d 723 (N.D. Ill. 2011).

         OnDeck will also likely rely on the testimony of its own expert, Dr. Adam Sorini,

concerning the relationship between the various parts of its Five9 dialing system.6 But the


         6
            Dr. Sorini’s testimony lacks credibility for a number of reasons. Mr. Sorini works for a company called
Exponent, Inc., a “science-for-hire giant” that has long come under fire for controversial testimony in support of
industry clients. See “Big Companies in Legal Scrapes Turn to Science-for-Hire Giant Exponent,” Business Ethics,
Dec. 13, 2016; available at http://business-ethics.com/2016/12/13/1724-big-companies-in-legal-scrapes-turn-to-
science-for-hire-giant-exponent. Among other “highlights,” Exponent “scientists” opined on behalf of tobacco
producers that secondhand smoke does not increase the risk of lung cancer. Id. In another case, a federal judge in
Ohio excluded the testimony of one of the firm’s scientists after finding that she had excluded test results
unfavorable to her client. Id. Dr. Sorini himself has never once testified for a non-commercial plaintiff, nor can he
recall a single time when he was asked to do an analysis and reached an ultimate conclusion with which his client
disagreed. Sorini Tr. at 47, 74, attached as Exhibit F. And rather than formal training or hands-on background, his
experience with autodialers is limited to his work as an expert witness. Id. at 11-18, 22, 34-41.



                                                         11
probable conflict between Mr. Snyder’s testimony and Dr. Sorini’s only highlights the fact that

the question of whether the Manual Touch Mode is part of a larger, unified dialing system cannot

be decided as a matter of law. Mr. Snyder’s testimony, and all the other evidence that OnDeck’s

integrated dialing modes and functions are part of a “regularly interacting or interdependent

group of items forming a unified whole” must be weighed by the finder of fact.

   B. OnDeck’s Five9 dialing system is an ATDS.

       When viewed as a “unified whole” comprised not only of Manual Touch, but also Power,

Progressive, Predictive and Preview dialing modes available to OnDeck calling agents, a jury

could easily conclude that the OnDeck Five9 dialing system qualifies as an ATDS. The

Plaintiff’s expert will testify that the Power, Progressive, Predictive and Preview software

functions have the capacity to dial numbers automatically from a stored list, without human

intervention, and many courts analyzing similar systems have agreed. Moreover, even the

Manual Touch Mode itself is not a “true manual dial[er].” Ex. C. ¶ 44. Accordingly, OnDeck’s

motion for summary judgment should be denied.

           1. Equipment that dials numbers automatically from a stored list is an ATDS.

                   i. The plain language of the statute must be broadly and reasonably
                      interpreted.

       To meet the statutory definition of an “automatic telephone dialing system,” equipment

need only have the present capacity to “store or produce telephone numbers to be called, using a

random or sequential number generator[,] and to dial such numbers.” 47 USC § 227(a)(1)

(emphasis added). In other words, equipment can satisfy the ATDS definition in one of two

ways: it can (1) store numbers to be called, and dial them automatically, or (2) generate random

or sequential numbers, and dial them automatically.




                                                12
        In its motion, OnDeck asks the Court to adopt an unduly narrow interpretation of the

statutory definition under which equipment could be deemed an ATDS only when it uses a

random or sequential number generator. That just doesn’t make sense. As other courts have

explained, telephone numbers cannot be stored using a random or sequential number generator.

See Dominguez v. Yahoo, Inc., 629 F. App'x 369, 372 n.1 (3d Cir. 2015) (“[I]t is unclear how a

number can be stored (as opposed to produced) using a random or sequential number

generator.”). Accordingly, OnDeck’s narrow interpretation would either produce an absurd

result, or require the elimination of the word “store” entirely. Neither is a sound approach to

statutory interpretation. See Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 575 (1982)

(“[I]nterpretations of a statute which would produce absurd results are to be avoided if

alternative interpretations consistent with the legislative purpose are available”); E.E.O.C. v.

Firestone Fibers & Textiles Co., 515 F.3d 307, 313 (4th Cir. 2008) (rejecting statutory

interpretation that required ignoring a word in the statutory text).

        Moreover, OnDeck’s proposed interpretation is inconsistent with the Fourth Circuit’s

repeated instruction that the TCPA be broadly construed. See Krakauer, --F.3d--, 2019 WL

2292196, at *8 (“The extensive legislative history accompanying the TCPA confirms its broad

reach.”); See also Carlton & Harris Chiropractic, Inc. 883 F.3d 459, 474 (4th Cir. 2018)

(Thacker, J., dissenting) (“Because the TCPA is a remedial statute, it should be liberally

construed and interpreted in a manner tending to discourage attempted evasions by wrongdoers.”

(internal citations and quotations omitted)).7 To Mr. Morgan, the statutory definition is clear. But

if there is any ambiguity at all, the Court must reject OnDeck’s unreasonable and unduly narrow

interpretation.


        7
           Though Judge Thacker dissented in Carlton & Harris Chiropractic, Inc., this particular quotation is
consistent with the majority’s holding.


                                                        13
                    ii. The Plaintiff’s definition of an ATDS is supported by binding FCC
                        rulings.

       Consistent with the above, the FCC has steadfastly ruled that the definition of ATDS

includes systems that dial from a stored list of telephone numbers. The agency has addressed this

issue on a number of occasions over the past two decades:

      •   In its 2003 Order, the FCC ruled that a predictive dialer falls within
          the TCPA’s definition of an ATDS. The Order provided that: “a
          predictive dialer is equipment that dials numbers and, when certain
          computer software is attached, also assists telemarketers in predicting
          when a sales agent will be available to take calls. The hardware, when
          paired with certain software, has the capacity to store or produce
          numbers and dial those numbers at random, in sequential order, or from
          a database of numbers. As commenters point out, in most cases,
          telemarketers program the numbers to be called into the equipment,
          and the dialer calls them at a rate to ensure that when a consumer
          answers the phone, a sales person is available to take the call.”

See In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C.

Rcd. 14014 (2003) (emphasis added).

      •   In 2008, an FCC Order “affirm[ed] that a predictive dialer constitutes
          an automatic telephone dialing system and is subject to the TCPA’s
          restrictions on the use of autodialers.” The Order expressly rejected the
          industry’s argument that “a predictive dialer meets the definition of
          autodialer only when it randomly or sequentially generates telephone
          numbers, not when it dials numbers from customer telephone lists.”

See In re Rules &Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Rcd.

559 (2008).

      •   Again, in its 2012 Order, the FCC reiterated that the ATDS definition
          “covers any equipment that has the specified capacity to generate
          numbers and dial them without human intervention regardless of
          whether the numbers called are randomly or sequentially generated or
          come from calling lists.” In re Rules & Regulations Implementing the
          Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 15391, at n.5 (F.C.C.
          Nov. 29, 2012).


                                               14
See In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd.

1830 (2012).

         Critically, these agency decisions are not just persuasive, but binding on any federal

district court. As the Fourth Circuit recently recognized, “the Hobbs Act specifically vests the

federal courts of appeals with exclusive jurisdiction to enjoin, set aside, suspend (in whole or in

part), or to determine the validity of the orders to which it applies, including FCC interpretations

of the TCPA.” Carlton & Harris Chiropractic, Inc., 883 F.3d at 464 (internal quotation marks

omitted). As a result, district courts “lack[] the power to consider in any way the validity” of the

FCC’s interpretation of the ATDS definition. Id.

         In its motion, OnDeck contends that the 2003, 2008, and 2012 orders were wiped away

by a recent decision of the D.C. Circuit. But that is not correct. In ACA Int'l v. Fed. Commc'n

Comm'n, 885 F.3d 687 (D.C. Cir. 2018), the court set aside only some portions of the FCC’s

2015 Order concerning the definition of an ATDS.8 The opinion did not purport to set aside any

of the earlier orders, nor could it have done so: under the Hobbs Act, any challenge to an FCC

order must be filed with sixty days of the order’s entry. 28 U.S.C. § 2344. Thus, in the last year,

many courts have concluded that ACA International is best understood as doing no more than

rolling the clock back to 2014, when the 2003, 2008, and 2012 interpretations of the ATDS

definition were securely in place.9


         8
           The portion of the 2015 Order that was set aside has no bearing on this case. In ACA International, the
D.C. Circuit concluded that the FCC went too far when it ruled that the term “capacity” in the statutory definition
referred to any “future capacity” and not just the “present” capabilities of the equipment. Here, the Plaintiff does not
rely on any “future” or “potential capacity” theory. Rather, as explained below, Mr. Morgan contends that OnDeck’s
Five9 dialer has the present capacity to function as an ATDS.
         9
           See, e.g., Ammons v. Ally Fin., Inc., 326 F. Supp. 3d 578 (M.D. Tenn. 2018); Reyes v. BCA Fin. Servs.,
Inc., 312 F. Supp. 3d 1308, 1321 (S.D. Fla. 2018) (“BCA Financial reads too much into ACA International when it
concludes that the prior FCC orders can no longer be relied upon. The Court rejects that argument for several
reasons. First, nowhere in the D.C. Circuit's opinion are the prior FCC orders overruled. Indeed, that would have
been impossible given that the time to appeal those orders had long passed. And when addressing those prior orders,


                                                          15
                         iii. Other courts agree with the Plaintiff’s ATDS definition.

         Although the plain language of the statute and the FCC’s binding orders are enough, it is

also worth noting that many federal courts have agreed with the Plaintiff’s position. In Marks v.

Crunch San Diego, LLC, for example, the Ninth Circuit held that “the statutory definition of

ATDS is not limited to devices with the capacity to call numbers produced by a random or

sequential number generator, but also includes devices with the capacity to dial stored numbers

automatically.” 904 F.3d 1041, 1052 (9th Cir. 2018) (internal quotation marks omitted). Other

courts have held the same. 10

             2. Viewed as a whole, OnDeck’s Five9 dialer system has the “capacity” to
                automatically dial numbers from a stored list.
         The Administrator’s Guide for OnDeck’s Five9 dialing system describes its available

dialing modes as follows:

                  Power Dialing Mode: The dialing algorithm reserves agents as
                  they become available for calls and continuously dials at the
                  configured rate, until live persons are connected with the agents.
                  The dialer automatically detects and filters out unreachable
                  numbers, such as those with busy signals, operator intercepts, and

the D.C. Circuit merely said that it had jurisdiction to address the recent pronouncements and clarifications issued in
2015, not whether the 2003 and 2008 orders remained valid.”); Maes v. Charter Commc’n, 345 F. Supp. 3d 1064
(W.D. Wis. 2018) (holding that 2003 order is still valid and predictive dialer is an ATDS); Ramos v. Hopele of Ft.
Lauderdale, L.L.C., 334 F. Supp. 3d 1262, 1272 (S.D. Fla. 2018); Wilson v. Quest Diagnostics, 2018 WL 6600096
(D.N.J. Dec. 17, 2018) (ACA International only struck down the expanded interpretation in the 2015 order, and left
the 2003 and 2008 orders in effect); Somogyi v. Freedom Mortg. Corp., 2018 WL 3656158, at *5 (D.N.J. Aug. 2,
2018); Glasser v. Hilton Grand Vacations Co., 341 F. Supp. 3d 1305 (M.D. Fla. 2018) (ACA International left
FCC’s pre-2015 orders intact); Maddox v. CBE Grp., Inc., 2018 WL 2327037, at *4 (N.D. Ga. May 22, 2018)
(“Given the ACA Int’l decision, the Court relies on the FCC’s 2003 interpretation of § 227(a)(1) to determine if
Defendant’s system qualifies as an ATDS.”); Swaney v. Regions Bank, 2018 WL 2316452, at *1 (N.D. Ala. May 22,
2018) (“In ACA International, the D.C. Circuit invalidated certain portions of the 2015 FCC Order, but not the
portion of the Order reaffirming the FCC’s 2003 determination that, ‘while some predictive dialers cannot be
programmed to generate random or sequential phone numbers, they still satisfy the statutory definition of an
ATDS.”).
         10
            See, e.g., Duran v. La Boom Disco, Inc., 2019 WL 959664, at *10 (E.D.N.Y. Feb. 25, 2019) (concluding
that device need not generate random or sequential numbers); Adams v. Ocwen Loan Servicing, LLC, No. 18-81028-
CIV, 2018 WL 6488062, at *3 (S.D. Fla. Oct. 26, 2018) (same); Getz v. DIRECTV, LLC, No. 18-22802-CIV, 2019
WL 850254, at *5 (S.D. Fla. Feb. 20, 2019) (same); Heard v. Nationstar Mortg. LLC, No. 2:16-CV-00694-MHH,
2018 WL 4028116, at *6 (N.D. Ala. Aug. 23, 2018); Gonzalez v. HOSOPO Corp., No. 18-10072, ECF 114 — WL
— (D. Mass. April 9, 2019) (same).


                                                          16
no-answer calls, and avoids do-not-call (DNC) numbers to ensure
compliance with regulations.
Predictive Dialing Mode: The Predictive Dialer allows the
automation of outbound activities and maximizes agent
productivity by automatically detecting and filtering out
unreachable numbers, such as those with busy signals, operator
intercepts, and no-answers, avoiding do-not-call numbers to ensure
compliance with regulations, and automatically adjusting the
dialing pace. The dialing pace is automatically determined,
according to predicted agent availability and other statistics, and
the dialer attempts to keep the campaign below the configured
Dropped Call Percentage.
Progressive Dialing Mode: Progressive Dialing mode dials at a
variable Calls-to-Agent ratio based on campaign statistics and
begins dialing when an agent becomes ready for calls. The Calls to
Agent ratio is automatically adjusted to maximize agent utilization,
while attempting to stay below the configured Max Drop Call
Percentage.
Preview Dialing Mode: Use Preview Dialing mode as an
alternative to the automatic dialing modes to give more control
over dialing to agents. Preview Dialing is often used in sales-
oriented call center operations, where agents have more frequent
and personal interaction with contacts. Preview Dialing mode does
not filter undesired call results, such as busy signals or operator
intercepts. Instead of automatically dialing numbers from a list
and delivering connected calls to agents, an agent receives the
contact record before any number is dialed. The agent can review
the contact record details before a call is made. Agents can be
allowed to skip records which they preview.
TCPA Manual Touch Dialing Mode: TCPA Manual Touch
Dialing mode is the only dialing mode available in TCPA Manual
Touch domains; it is not a dialing option for domains other than
TCPA Manual Touch domains. TCPA Manual Touch Dialing
mode is a strict version of the Preview Dialing mode where
contacts are presented to the agent for dialing, but no automatic
dialing takes place to external customer numbers. Agents can
review the contact details of an automatically assigned record and
initiate the dial or skip the record. The TCPA domain is generally
used for telemarketing campaigns to dial cell phones when the


                                17
               business does not have expressed consent to call the customer on
               their cell phone.
Exhibit E at 45-59. There can simply be no dispute that many, if not all, of these modes are

capable of dialing automatically from a stored list of numbers, thereby qualifying as an ATDS.

       Five9’s own language is damning. In “Power” mode, “the dialing algorithm . . .

continuously dials . . . until live persons are connected with the agents.” Five9’s “Predictive”

mode “allows the automation of outbound activities” and “the dialing pace is automatically

determined.” “Progressive” mode dials automatically at a “variable ratio” that is “automatically

adjusted” based on updated data. And “Preview” mode gives “more control” to live agents,

because, unlike the preceding modes, it does not “automatically dial[] numbers from a list.”

These words alone, from Five9’s mouth to the jury’s ears, are a sufficient basis for the finding

that the OnDeck dialing system is an ATDS.

       In addition, the Plaintiff’s expert will testify that OnDeck’s system, including these

modes, has the capacity to store telephone numbers to be called, and to dial such numbers. Ex. C

¶ 11. Specifically, Mr. Snyder has opined that Power, Progressive, Preview, and Predictive

dialers are all well-known types of autodialers with the characteristics of an ATDS. Id. ¶¶ 14-28.

Other courts have agreed with Mr. Snyder’s analysis. See, e.g., Abante Rooter & Plumbing, Inc.

v. Alarm.com, Inc., 2018 WL 3707283 at *6 (N.D. Cal. 2018) (denying defendant’s motion for

summary judgment based on Mr. Snyder’s expert testimony that defendant used “several types of

automatic telephone dialing software services, including predictive dialing, power dialing,

progressive dialing, and preview dialing services”).

       Finally, OnDeck’s own frank concession that it uses an autodialer is “alone . . . sufficient

to preclude summary judgment on the ATDS issue.” See Mey. v. Venture Data, LLC, 245 F.

Supp. 3d 771, 789 (N.D. W. Va. 2017). In an interview unrelated to this litigation, OnDeck’s



                                                 18
Chief Sales Officer bragged to a reporter that that the company had improved its sales by using

the “Five9 autodialer,” which allows Sales department agents to make 100 more calls per day.11

As the Mey court explained, “a reasonable juror could credit [OnDeck’s employee’s] candid

admission over subsequent denials made for the purposes of litigation.” Id.

       For these reasons, OnDeck’s motion should be denied.

              3. Even when viewed in isolation, OnDeck’s Manual Touch Mode qualifies as
                 an ATDS.

       As explained above, when OnDeck’s various dialing modes are viewed as the unified

system that they are, there is no doubt that a jury could conclude that it meets the statutory

definition of an “automatic telephone dialing system.” But a jury could also find that the Manual

Touch Mode used to place an unwanted call to Mr. Morgan is an ATDS in its own right.

       As the name suggests, Five9’s “TCPA Manual Touch Mode” is intentionally designed to

allow a telemarketer to engage in mass dialing campaigns while sidestepping the scope of the

TCPA. In that effort, however, Manual Touch Mode falls short.

       Like every other Five9 dialing mode, Manual Touch Mode draws from a list of numbers

stored in Salesforce. When an agent logs in, those numbers are automatically loaded into the

Five9 dialer. After that, the only difference between Manual Touch Mode and other,

indisputably-ATDS dialing modes is that Manual Touch Mode requires the agent to re-key the

target’s 10-digit number before dialing—a trivial exercise designed for the sole purpose of

creating a technical defense to a TCPA claim.

       OnDeck contends that the act of re-keying a telephone number—which takes 5 seconds

or less—injects sufficient “human intervention” into the process such that the call cannot have

been “automatically” dialed. But in light of the Fourth Circuit’s recent command to liberally


       11
            See supra, n.4.


                                                 19
construe the TCPA in a manner consistent with its “broad” remedial purpose, the Court should

reject OnDeck’s blatant gamesmanship. See Krakauer, --F.3d--, 2019 WL 2292196, at *8. Rather

than interpreting the law to encourage TCPA compliance through clever evasion, the Court

should require the kind of compliance Congress actually intended: if a company wants to make

an automated telemarketing call to a cellular phone, it should ask for the call recipient’s express

consent.

                                       III. CONCLUSION

       Because the Five9 dialer is a “system” that has the “capacity” to perform all the functions

required of an ATDS under the plain text of the TCPA, OnDeck’s motion for summary judgment

should be denied.


                                                      CHRISTPHER MORGAN

                                                      By Counsel:

                                                      /s/ Michael B. Hissam
                                                      Michael B. Hissam (VSB #76843)
                                                      Ryan M. Donovan (admitted pro hac vice)
                                                      HISSAM FORMAN DONOVAN RITCHIE PLLC
                                                      P.O. Box 3983
                                                      Charleston, WV 25339
                                                      t: 681-265-3802
                                                      f: 304-982-8056
                                                      mhissam@hfdrlaw.com
                                                      rdonovan@hfdrlaw.com




                                                 20
                                CERTIFICATE OF SERVICE


       I hereby certify that on June 12, 2019, I served a true and correct copy of the foregoing

via the Court’s ECF system, which sent electronic notice to all counsel of record.


                                                            /s/ Michael B. Hissam




                                               21
